        Case 2:20-cv-03174-WBV-KWR Document 1 Filed 11/20/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

SHADIA S. ITTAYEM and RAHMAN                  *   CIVIL ACTION NO. 2:20-cv-03174
RAMAN                                         *
                Plaintiffs                    *
                                              *   JUDGE
VERSUS                                       *
                                             *
SOUTHERN FIDELITY INSURANCE                   *   MAGISTRATE
COMPANY and AZED JEAN-PIERRE                 *
                                             *
                         Defendants          *   SECTION
                                              *
*   *        *   *   *    *    *   *   *    *   *    *   * *   *    *    *   *   *       *

                     SOUTHERN FIDELITY INSURANCE COMPANY’S
                            CORPORATE DISCLOSURE

        COMES NOW, Defendant, Southern Fidelity Insurance Company (“SFIC”), appearing

herein through undersigned counsel, who submits its Corporate Disclosure Statement pursuant to

Rule 7.1 of the Federal Rules of Civil Procedure as follows:

        1.       The parent companies of SFIC:
                 Gulf & Atlantic Insurance Companies Inc.

        2.       Publicly held companies that own ten percent (10%) or more of SFIC:
                 None.

        This 20th day of November, 2020.
      Case 2:20-cv-03174-WBV-KWR Document 1 Filed 11/20/20 Page 2 of 2




                                             Respectfully submitted:


                                             /s/ Matthew D. Monson
                                             MATTHEW D. MONSON (25186)
                                             BRETT F. WILLIE (26755)
                                             KEVIN P. RICHE (31939)
                                             RACHEL L. FLARITY (33131)
                                             JOHN D. MINEO, IV (36587)
                                             THE MONSON LAW FIRM, LLC
                                             900 W. Causeway Approach, Suite A
                                             Mandeville, Louisiana 70471
                                             Telephone:    (985) 778-0678
                                             Facsimile:    (985) 778-0682
                                             Counsel for Defendants,
                                             Southern Fidelity Insurance Company and
                                             Azed Jean-Pierre


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing has been served upon all

counsel of record via electronic mail, by the United States District Court for the Eastern District

of Louisiana, this 20th day of November, 2020.

                                             /s/ Matthew D. Monson




                                                 -2-
